Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-17-00129-CV

             IN THE INTEREST OF E.J.E., J.J.E., J.N.E., and L.A.E., Children

                 From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016PA00935
                    Honorable Charles E. Montemayor, Judge Presiding

        BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because she qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED August 2, 2017.


                                               _____________________________
                                               Irene Rios, Justice